         Case 3:19-cv-00286-JJV Document 27 Filed 08/28/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

 MARQUETTE TASHUN MAXWELL, *
 JR.                                  *
 #112986                              *
                                      *
                     Plaintiff,       *
 v.                                   *                No. 3:19-cv-00286-JJV
                                      *
 R. BURSE,                            *
 Jailer, Mississippi County Detention *
 Center, et al.                       *
                                      *
                     Defendants.      *

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

      DATED this 28th day of August 2020.



                                       __________________________________________
                                       JOE J. VOLPE
                                       UNITED STATES MAGISTRATE JUDGE
